Appeal by the defendant from a judgment of the Supreme Court, Kings County (Harkavy, J.), rendered May 18, 1993, convicting him of attempted murder in the first degree (four counts), attempted aggravated assault upon a police officer (five counts), kidnapping in the second degree, robbery in the first degree (two counts), criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree (two counts), upon a jury verdict, and imposing sentence.
*591Ordered that the judgment is affirmed.
During jury selection, the defendant objected, pursuant to Batson v Kentucky (476 US 79), to the prosecution’s exercise of two peremptory challenges. On appeal, the defendant contends that the court erred in allowing one of those challenges. The prosecution proffered a race-neutral explanation for the chal: lenge at issue, thereby satisfying its obligation to provide facially neutral reasons for rejecting the juror (see, People v Payne, 88 NY2d 172, 181; People v Allen, 86 NY2d 101, 109-110). The burden then shifted to the defendant to demonstrate that the explanation was pretextual (see, People v Payne, supra, at 181). However, since the defendant did not then articulate any reason to conclude that the explanation was pretextual, that claim, now raised on appeal, is unpreserved for appellate review (see, People v Allen, supra, at 109-110; People v Morrison, 235 AD2d 553).
The defendant’s contention that the evidence was not legally sufficient to support his conviction of attempted murder in the first degree and attempted aggravated assault upon a police officer is also not preserved for appellate review (see, People v Bynum, 70 NY2d 858; People v Udzinski, 146 AD2d 245; CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the People (People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Additionally, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, GPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Rosenblatt, J. P., Copertino, Krausman and Goldstein, JJ., concur.